Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to preliminary amendment filed on 1/19/21. Claims 1, 3--11, 13-20 are allowed.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Drew Schulte (Reg. No. 63216) on 8/2/21 and via email on 8/3/21.  Terminal Disclaimer was approve on 8/2/21.

This Application has been amended as follows:

1.	(Currently Amended) A system for dynamic bandwidth allocation and optimization, the system comprising:
	storage circuitry for storing data related to a computing device on a network; and
	control circuitry configured to:
 		determine, for a first time period, an amount of aggregated bandwidth consumption for the computing device on the network;
 		determine, for the first time period, an amount of available bandwidth on the network;
 		
 	 	determine, based on the amount of aggregated bandwidth consumption and the amount of available bandwidth, a bandwidth threshold; and
 		set a rate limit for the computing device of the computing device based on a comparison of the bandwidth threshold to bandwidth consumption of the computing device, wherein setting the rate limit for upstream traffic of the computing device further comprises:
	 		classifying the computing device based on the comparison of the bandwidth threshold to the bandwidth consumption of the computing device; and
	 		setting the rate limit for upstream traffic of the computing device based on the classification of the computing device.

2.	(Canceled)


10.	(Currently Amended) One or more non-transitory, computer-readable medium storing machine-readable instructions for dynamic bandwidth allocation and optimization that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
	determining an amount of aggregated bandwidth consumption for a computing device on a network;
	determining an amount of available bandwidth on the network;
	
	determining, based on the amount of aggregated bandwidth consumption and the amount of available bandwidth, a bandwidth threshold;
	determining first bandwidth consumption of the computing device that is measured for a first time period;
	determining second bandwidth consumption of the computing device that is measured for a second time period of different length than the first time period; and
	setting a rate limit for the computing device based on a comparison of the bandwidth threshold to at least one of the first bandwidth consumption or the second bandwidth consumption, wherein setting the rate limit for upstream traffic of the computing device further comprises:
	 		classifying the computing device based on the comparison of the bandwidth threshold to the at least one of the first bandwidth consumption or the second bandwidth consumption; and
	 		setting the rate limit for upstream traffic of the computing device based on the classification of the computing device.

11.	(Currently Amended) The non-transitory, computer readable medium of claim 10, wherein setting the rate limit for the computing device comprises setting the rate limit for the computing device based on (i) a comparison of the bandwidth threshold to the first bandwidth consumption and (ii) a comparison of [[the]] a second bandwidth threshold to the second bandwidth consumption.

12.	(Canceled)


17.	(Currently Amended) A method for dynamic bandwidth allocation and optimization, the method comprising:
	determining, by one or more processors, for a first time period, an amount of aggregated bandwidth consumption for a computing device on a network;
	determining, by one or more processors, for the first time period, an amount of available bandwidth on the network;
	
	determining, by one or more processors, based on the amount of aggregated bandwidth consumption and the amount of available bandwidth, a bandwidth threshold;
	setting a rate limit for the computing device of the computing device based on a comparison of the bandwidth threshold to bandwidth consumption of the computing device, wherein setting the rate limit for upstream traffic of the computing device further comprises:
	 	classifying, by one or more processors, the computing device based on a comparison of the bandwidth threshold to the bandwidth consumption of the computing device; and
	 	setting, by one or more processors, [[a]] the rate limit for the computing device based on the classification of the computing device.


Allowable Subject Matter
Claims 1, 3--11, 13-20 are allowed. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
The prior art of record, alone or in combination, fails to teach the following limitations as recited in independent Claims 1, 10 and 17 in conjunction with the rest of the claimed limitations as a whole:

Independent claim 1 recites, inter-alia “… A system for dynamic bandwidth allocation and optimization, the system comprising: storage circuitry for storing data related to a computing device on a network; and control circuitry configured to:
determine, for a first time period, an amount of aggregated bandwidth consumption for the computing device on the network; determine, for the first time period, an amount of available bandwidth on the network; determine a ratio of the amount of aggregated bandwidth consumption to the amount of available bandwidth; determine, based on the ratio amount of aggregated bandwidth consumption and the amount of available bandwidth, a bandwidth threshold; and set a rate limit for the computing device of the computing device based on a comparison of the bandwidth threshold to bandwidth consumption of the computing device, wherein setting the rate limit for upstream traffic of the computing device further comprises: classifying the computing device based on the comparison of the bandwidth threshold to the bandwidth consumption of the computing device; and setting the rate limit for upstream traffic of the computing device based on the classification of the computing device.…” None of the prior arts on the record anticipates or makes obvious the above limitation combined with other limitations recited in claim 1. Independent claims 10 and 17 recites similar limitations.


The closest prior art made of record and cited consisted of the following references.
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Danda et al. (US 2013/0159494 A1) teaches systems and methods for a predictive bandwidth control module comprising means for maintaining a database of currently active subscribers by receiving the subscriber's authentication events and identifying one or more classes of subscribers based upon the authentication information they provide. The current behavior of the subscribers is recorded based on the applications they launch. The current behavior of the subscribers is correlated with a history database having snapshots of subscriber level requirements for the next few seconds, wherein the correlation provides correlated snapshots values based on the history of subscriber behavior over time. The correlated snapshot values are fed to an existing bandwidth controller that operates at various levels to allocate or de-allocate bandwidth to a corresponding class of subscribers based on a predicted future behavior of the subscribers the system has a correlating engine to correlate current behavior of subscribers with a history database including snapshots of subscriber level requirements for next time, where the correlation provides correlated snapshots values based on a history of subscriber behavior over time. The correlating engine feeds the correlated snapshot values to an existing bandwidth controller that operates at various levels to allocate or de-allocate bandwidth to a corresponding class of subscribers based on predicted behavior of the subscribers for next time (Danda, [Abstract, Summary]).
Ta et al. (US 2004/0199635 A1) teaches a device for allocating bandwidth on a per user basis. The device can be a computing device that comprises a processor, a first network interface coupled to the processor, a second network interface coupled to the processor, and a storage medium accessible by the processor that contains a set of computer instructions. The computer instructions can be executable by the processor to retrieve a set of user profiles. Based on the user profile for each user, the computer instructions can be executable to establish at least one bandwidth limit for each user. For each user, the computer instructions can be further executable to regulate bandwidth usage associated with that user based on the at least one bandwidth limit established for that user. The computer instructions can also be executable to update the at least one bandwidth limit. The device has a processor and a set of computer instructions stored on a storage medium to retrieve a set of user profiles. The instructions establish a bandwidth limit for each user in the set of users based on corresponding user profile. The instructions regulate bandwidth usage associated with the user based on the bandwidth limit and update the bandwidth limit for the user from the set of users (Ta, [Abstract, Summary]).
Ozaki (US 2006/0280168 A1) teaches provides a bandwidth control apparatus, a bandwidth control method, and a bandwidth control system for effective utilization of bandwidths resource in data transmission. The bandwidth control apparatus measures downstream effective bit rate of own access lines and notifies downstream effective bit rate information of each access line to a remote bandwidth control apparatus which communicates with the bandwidth control apparatus via a network. The bandwidth control apparatus allocates and controls upstream bandwidths of own access lines on the basis of corresponding downstream effective bit rate information of access lines notified from remote bandwidth control apparatus via the networks. A bandwidth control apparatus collects information related to state of downstream bandwidth of respective downstream access lines. The control apparatus notifies states of downstream bandwidth of the access lines to remote bandwidth control apparatus. The remote bandwidth control apparatus allocates upstream bandwidth of respective upstream access lines based on downstream bandwidth allocation information (Ozaki, [Abstract, Summary]).

However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

8/12/21